Citation Nr: 9932999	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  99-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected residuals of a right knee disability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a service 
connected residuals of ruptured quadriceps muscle of the 
right leg, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In August 
1999, the veteran testified at a hearing before a member of 
the Board sitting at Montgomery, Alabama.

During his August 1999 testimony, the veteran raised the 
issue of entitlement to service connection for ringing in the 
ears.  The Board does not have jurisdiction of this issue, as 
it has not been adjudicated by the RO.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet.App. 9 (1993); Roy v. Brown, 5 Vet.App. 554 (1993).  
The issue is, therefore, referred to the RO and any 
notification is to be by letter that includes complete 
appellate rights.


REMAND

Initially, the Board finds that the veteran's claims for 
entitlement to an increased evaluation for service connected 
residuals of a right knee disability and entitlement to an 
increased evaluation for service connected residuals of 
ruptured quadriceps muscle of the right leg are well 
grounded, in that he has presented plausible claims.  38 
U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. § 
5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claims.

The threshold question concerning the claim for service 
connection for bilateral hearing loss is whether the veteran 
has submitted a well-grounded claim as previously set forth.
 
A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA and military medical 
records.

In this regard, the service medical records appear to be 
incomplete.  During his hearing before a member of the Board 
sitting at Montgomery, Alabama, the veteran testified that 
was given an audiogram at a VA facility shortly after his 
release from active duty.  The Board is of the opinion that 
an attempt should be made to obtain these records.  

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  In addition, the 
Court stated that 38 C.F.R. § 4.45 (1999) applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and 
incoordination.  DeLuca v. Brown, 8 Vet.App. 202, 205 (1995)

During his August 1999 hearing before the Board, the veteran 
asserted that his right knee collapses when he is tired, 
approximately one to two times weekly.  He asserted that he 
has popping, pain and occasional swelling.  He indicated that 
he has a floating knee cap which results in the knee doubling 
back.  He indicated that he must wear a knee brace for 
support and that he uses a TENS unit for relief.  The veteran 
indicated that the main problem with his right knee was 
weakness and instability.

The veteran also testified that he experiences a lot of 
sharp, deep pains that go to the bone of his right leg as a 
result of the residuals of the ruptured quadriceps muscle in 
the right leg.  He indicated that he has muscle spasms on a 
nightly basis and that he has resulting weakness in the leg 
and knee.  He also asserted that he experiences a loss of 
sleep due to the pain and spasms associated with his 
disability.

After reviewing the recent VA examination report, and in 
order to comply with DeLuca, the Board is of the opinion that 
a contemporaneous and thorough VA examination is warranted.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any VA and private 
medical records pertaining to current 
treatment for the veteran's service 
connected disabilities at issue.  It is 
requested that the RO again inform the 
veteran of the requirements necessary to 
establish a well-grounded claim for his 
service connection hearing loss.  The RO 
should notify the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim. .  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

2.  The RO should requests the National 
Personnel Records Center to conduct a 
search for any additional treatment 
records, to include the separation 
examination, if one was in fact 
conducted.  The National Personnel 
Records Center should also be requested 
to furnish a copy of the veteran's 
personnel records.

3.  The RO should request the VA medical 
facility in Montgomery, Alabama, to 
furnish medical records regarding the 
reported audiological evaluation, which 
was apparently conducted in the 1970s.  
The VA facility should also furnish 
copies of any additional treatment 
records covering the period from August 
1998 to the present.

4.  A VA examination by an orthopedist in 
order to determine the nature and 
severity of the right knee and right 
thigh disabilities.  The examiner should 
be provided with the veteran's claims 
folder and a copy of this Remand prior to 
conducting the examination.  All 
appropriate tests and studies, including 
X-rays and diagnostic testing, should be 
accomplished at this time. The 
examination report should specifically 
include an assessment of the range of 
motion and should measure the limitation 
of motion imposed by pain, weakness, 
excess fatigability, or incoordination, 
to include the degree of functional loss 
that is likely to result from flare-up or 
extended use of the knees. on movement.  
In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss that is likely to result 
from a flare-up of symptoms or on 
extended use.  The examiner is requested 
to describe any muscle damage, and to 
identify the muscle group(s) involved.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. 

6.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.40, 4.45, 4.59 and DeLuca.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, the claims folder should be returned to the Board 
for further review, as appropriate.  The purpose of this 
REMAND is to allow for further development of the record.  No 
inference should be drawn from it regarding the final 
disposition of the veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


